764 N.W.2d 280 (2009)
CONSUMERS ENERGY COMPANY, Plaintiff-Appellee,
v.
Eugene A. ACEY, Eleanore Acey, Frederick William Drouillard, Shirley Ann Drouillard, John Eglitis, Laura Eglitis, Del S. Fishman, Kathy Fishman, Robert J. Hoffman, Troy A. Knight, Fawn Y. Knight, Richard M. Vaughn, Brenda S. Vaughn, Douglas A. Hyman, and Margo King Hyman, Defendants-Appellants.
Docket No. 137425. COA No. 277039.
Supreme Court of Michigan.
May 1, 2009.

Order
On order of the Court, the application for leave to appeal the July 17, 2008 judgment of the Court of Appeals is considered and, in lieu of granting leave to appeal, we REVERSE the Court of Appeals judgment to the extent that it reversed the trial court's order limiting the easement to a "66-foot working strip." Although the majority of the written easements at issue in this case do not include the limitation, the plaintiff voluntarily and expressly agreed on the record to the imposition of *281 this limitation. See Dana Corp. v. Employment Security Comm., 371 Mich. 107, 110, 123 N.W.2d 277 (1963); Bowman v. Coleman, 356 Mich. 390, 392-393, 97 N.W.2d 118 (1959).